         Case 6:13-cr-00061-RWS-JDL Document 11 Filed 01/16/20 Page 1 of 1 PageID #: 62
  AO 98 (Rev. 12/11) Appearance Bond                                                                                                                                Page 2 of 2 ages


                                                   IN THE UNITED STATES DISTRICT COURT
                                                        EASTERN DISTRICT OF TEXAS
                                                              TYLER DIVISION


   UNITED STATES OF AMERICA §
                                                                                             §
                                                                                             § CASE NUMBER 6:13-CR-00061-RWS
                                                                                             §
                                                                                             §
                                                                                             §
                                                                                             §
   JOHNNY HINES, JR. §

                                  ORDER OF TEMPORARY DETENTION PENDING HEARING1
                                           PURSUANT TO BAIL REFORM ACT

             Upon motion of the Government, it is ORDERED that a detention hearing is set for

                                at_ before K. Nicole Mitchell, United States Magistrate Judge in Tyler, Texas.

             Pending the hearing, the defendant shall be held in custody by the United States Marshal and produced

 for the hearing on the above designated date and time.

             ORDERED and SIGNED this 16th day of January 2020.




                                                                                       K. Nicole Mitchell, U.S. Magistrate Judge




          1 If not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion of the government, or up tofive
days upon motion ofthe defendant. 18 U.S.C. § 3142(f)(2).

A earing is required whenever the conditions set forth in 18 U.S.C. § 3142(f) are present. Subsection (1) sets forth the grounds that may be asserted only by the
attorney for the government; Subsection (2) states that a hearing is mandated upon the motion of the attorney for the government or upon the judicial officer s own
motion, if there is a serious risk that the defendant (a) will flee or (b) will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate or attempt to threaten,
injure, or intimidate a prospective witness or juror.
